DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner acknowledges the election of group I to claims 1-14. Claims 15-20 are cancelled. New claims 21-26 have been added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11, lines 4-5 of the claim recites the claim limitation of “wherein the first resource comprises as least one virtual network function (VNF)” and lines 10-11 of the claim recites the claim limitation of “wherein the third resource comprises as least one virtual network function (VNF)”. However it is unclear how the “first resource” and the “third resource” comprises a VNF, when the VNF is a resource associated with the claimed “network service control layer”. 
For example in light of the applicants disclosure in US Pg. Pub US (2020/0305206) with respect to Fig. 2A, the LTE Core Service Control layer 208 is responsible for determining VNF resources which is an LTE core resource, (see Para’s [0037], [0041], [0047] i.e., the VNF service control layer 208 can dynamically instantiate the required type and number of PNF/VNF elements 320, 322, 324, 326, 328, & [0048] i.e., The LTE core resources may be a hybrid of PNFs/VNFs to provide the core resources for processing the communication and may, for example, be determined by the LTE core service control layer 208).

Therefore it is unclear in claim 11 how the claimed “first resource” in step (i) which is associated with a radio access network (RAN) service control layer (see applicants disclosure i.e., Fig. 2a, Access Service Control layer 206) for a radio access network, can comprise a VNF when VNF is an LTE core resource determined by the LTE Core Service Control layer 208,(see applicants disclosure i.e., Para [0048] i.e., The LTE core resources may be a hybrid of PNFs/VNFs to provide the core resources for processing the communication and may, for example, be determined by the LTE core service control layer 208) and not determined by access Service Control layer 206.

It is also unclear in claim 11 how the claimed “third resource” in step (iii) which is associated with a content service control layer (see applicants disclosure i.e., Fig. 2A, content service control layer 210) for content can comprise a VNF when VNF is an LTE core resource determined by the LTE Core Service Control layer 208, (see applicants disclosure i.e., Para [0048] i.e., The LTE core resources may be a hybrid of PNFs/VNFs to provide the core resources for processing the communication and may, for example, be determined by the LTE core service control layer 208) and not determined by content service control layer 210. Therefore clarification is required.

Dependent claims 12-13 which depend from claim 11 are also rejected under 35 U.S.C. 112(b) based on their dependence to claim 11.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6-7, 9-11, 13, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US (2017/0237686) in view of Senarath et al. US (2016/0353268). 

Regarding Claim 1, Wang discloses a method comprising: receiving, by an application service layer (see Fig. 1 i.e., Application Unit is in an application layer (i.e., “application service layer”) & Para’s [0002] i.e., the SDN is substantially divided into three layers from top to bottom: an application layer, a control layer, and a data layer, [0004] i.e., the application layer of an SDN currently defined is mainly located to provide a highly abstract function such as network application and network service orchestration and the like…and the application layer of the SDN downwards provides network API calling (northbound interface) for an SDN controller in the REST manner, and make a resource request to a control layer of the SDN to realize a virtual network service function [0038] i.e., a complete service logic function of the CDN is added on an application layer of the SDN & [0112]), a request for a communication session, (see Fig. 1 i.e., CDN application request received at the application unit  & Para’s [0039] i.e., CDN application request is received by the application unit & [0073] i.e., CDN application request is received at the application unit & [0107] i.e., The application unit further includes an external application interface, configured to receive the CDN application request) the request originating from a user device (see Para [0004] i.e., The application layer of the SDN may perform network resource request and service orchestration according to an application request of a user)

forwarding, by the application service layer (see Fig. 1 i.e., Application Unit is in an application layer (i.e., “application service layer”) & Para [0004]), the request to a master service orchestration layer, (see Para’s [0013] i.e., send a resource requirement request and service orchestration request (i.e., forwarded “request”) to the orchestration unit, [0034] i.e., the application unit is connected with the orchestration unit through an arctic interface, [0039] i.e., the application unit sends a resource requirement request and service orchestration request (i.e., forwarded “request”) to an orchestration unit when receiving a CDN application request, [0068], [0073], [0092], & [0113-0114])

and connecting, by the application service layer (see Fig. 1 i.e., Routing sub-module of Application Unit), the user device to a network to establish the communication session in accordance with the request and the set of performance metrics. (The claim language of “to establish the communication session in accordance with the request and the set of performance metrics” is simply a statement of intended use and is not considered limiting to the claim limitation. Thus, Wang discloses connecting, by the application service layer, the user device to a network, (see Fig. 1 i.e., Routing sub-module of Application Unit & Para’s [0057], [0081], & [0084] i.e., The routing sub-module is configured to dynamically establish a network connection (such as an IP connection) for the content distribution node and the content caching node according to a load balancing policy and a content distribution path policy, and dynamically establish a network connection for the user terminal and the content delivery node according to the load balancing policy and a content delivery path policy, [0119-0126], & [0133]). 

Wang does not disclose the claim features of developing, by the application service layer, a set of performance metrics associated with the request; and wherein the set of performance metrics is included with the request. However the claim features would be rendered obvious in view of Senarath et al. US (2016/03535268).

Senarath discloses developing, by the application service layer (see Fig. 2 i.e., CSM 220 (i.e., CSM 220 is interpreted as an “application service layer”) since it determines QoS/QoE requirements for the communication session), a set of performance metrics associated with a request, (see Fig. 2 i.e., request for service occurs at 201 by a customer interacting with CSM 220 & Para’s [0087] i.e., The CSM functional entities can provide a series of different functions to the services that the support including any of the following functions alone or in isolation: QoS management, QoE management (i.e., “set of performance metrics”), [0099] i.e., QoS/QoE required for a service may be a set of determined performance metrics, [0115-0116] i.e., QoE requirements of a customer for service A…QoS and QoE are fundamental parts of the defined virtual network architecture, [0120-0121] i.e., Embodiments of the present invention can provide a Quality of Experience (QoE) level in addition to QoS level (i.e., “set of performance metrics”), [0122] i.e., QoS/QoE enforcement for one service at multiple network nodes, [0125-0126] i.e., In some embodiments, the VN architecture supporting a service is developed based on requirements such as QoE/QoS requirements (i.e., “set of performance metrics”) for that service…Creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level, [0128] i.e., In a service selection operation 201, a customer interacts with a CSM 220 (i.e., “application service layer”), for example, via a defined API accessed by a UE. The service selection operation 201 may include, for instance selection of a service level for one or more services that a customer would like to access (i.e., “request”). The service selection operation 201 may associate at least one of a customer identity, a device identity, and a service level with that service. The information provided in the service selection operation 201 allows the CSM 220 to develop a series of parameters (i.e., “set of performance metrics”) for VN establishment, [0129] i.e., The VN setup instructions allow the controller 210 to map the requirements from the CSM 220 to the available infrastructure 215 & [0130-0131] i.e., The assignment operation 203 typically includes QoS/QoE enforcement policies (i.e., “set of performance metrics”) as defined from the service selection operation 201).   

Senarath further discloses forwarding, by the application service layer (see Fig. 2 i.e., CSM 220), the request (see Fig. 2 i.e., step 202) to a master service orchestration unit (see Fig. 2 i.e., controller 210 is interpreted as a “master service orchestration unit” since it manages and controls resource allocation for the requested communication service and receives service request instructions in step 202 from the CSM 220 (i.e., “forwarding the request”) in order to instantiate the required virtual nodes and links for the creation of the service-specific VN, & Para’s [0115-0116] i.e., controller 210 that can provide Software Defined Resource Allocation functions,  [0121] i.e., The controller 210 is configured to facilitate network resource allocation, [0129] In VN setup operation 202, CSM 220 interfaces with the controller 210 for a virtual network setup based upon the service selection operation 201…The VN setup instructions allow the controller 210 to map the requirements from the CSM 220 to the available infrastructure 215 & [0130] i.e., The assignment operation 203 typically includes QoS/QoE enforcement policies as defined from the service selection operation 201)

and wherein the set of performance metrics is included with the request (see Fig. 2 i.e., VN setup operation 202 & Para’s [0121] i.e., input from the CSM 220 received by controller 210 for developing the virtual network (VN), [0129] i.e., In VN setup operation 202, CSM 220 interfaces with the controller 210 for a virtual network setup based upon the service selection operation 201 (i.e., set of performance metrics are included in service request instructions 202)…The VN setup instructions (i.e., “request”) allow the controller 210 to map the requirements (i.e., “set of performance metrics”) from the CSM 220 to the available infrastructure 215 & [0130] i.e., The assignment operation 203 typically includes QoS/QoE enforcement policies (i.e., “set of performance metrics” are received in step 202 from CSM 220) as defined from the service selection operation 201)

(Senarath suggests the VN architecture supporting the requested service is developed based on requirements such as QoS/QoE requirements for that service (see Para [0125]) and creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level (see Para [0125])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request for the communication session received by the application service layer as disclosed in the teachings of Wang to include developing a set of performance metrics associated with and included in the request as disclosed in the teachings of Senarath who discloses a set of performance metrics is developed by an application service layer for a specific service requested by a customer for establishing a virtual network for supporting the requested service because the motivation lies in Senarath that the VN architecture supporting the requested service is developed based on requirements such as QoS/QoE requirements for that service and creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level.     

Regarding Claim 2, the combination of Wang in view of Senarath discloses the method of claim 1 wherein the communication session is a request for content, (Wang, see Fig. 1 i.e., CDN (content delivery network) application request & Para’s [0001] i.e., The present disclosure relates to a content distribution technology, [0004], [0007-0008], [0014], & [0018] i.e., The control unit is configured to allocate the resource required by a CDN application according to the reservation request, determine content distribution and content delivery paths, & [0024-0025])
  
Regarding Claim 3, Wang discloses the method of claim 2 wherein the request comprises requesting that the master service orchestration layer coordinate the content request (Wang, see Para’s [0013], [0073] i.e., The application unit includes a requesting module configured to…when a CDN application request is received, send a resource requirement request and a service orchestration request to the orchestration unit, & [0114])

by coordinating the provision of the communication session (Wang, see Para’s [0091-0092] i.e., The orchestration unit includes a resource cooperation module…The resource cooperation module is configured to receive the resource requirement request and the service orchestration request, perform service orchestration (i.e., “coordinating the provision of the communication session”) in combination with related information of the SDN, and send the reservation request for a required resource to the control unit according to the service orchestration)

through an access network service control layer (Wang, see Fig. 1 i.e., control unit in control layer which allocates access network resources for the request & Para’s [0002] i.e., control layer, [0047] & [0105] i.e., The resource required by the CDN application includes an access network resource)

and a content service control layer, (Wang, see Fig. 1 i.e., control unit in control layer which allocates content resources for the request & Para’s [0002] i.e., control layer, [0007-0008] i.e., CDN includes content distribution and content delivery and basic functions include content distribution/delivery, scheduling/control, [0018] i.e., The control unit is configured to allocate the resource required by a CDN application according to the reservation request; determine content distribution and content delivery paths, [0024], [0047] i.e., the resource required by the CDN application includes a content routing policy, [0068], [0116-0117] i.e., content distribution and content delivery paths are determined as a part of network resource allocation & [0123-0126]).

Wang does not disclose the master service orchestration layer coordinating the provision of the communication session through a network core service control layer. However the claim feature would be rendered obvious in view of Senarath.

Senarath disclose the master service orchestration layer (see Fig. 2 i.e., controller 210) coordinating the provision of the communication session (see Fig. 2 i.e., assignment operation 203 & Para [0130]) through a network core service control layer (see Fig. 1 i.e., infrastructure 215 to instantiate virtual network nodes/virtual functions & Para’s [0069-0070] i.e., The Network Function Virtualization (VNF) framework can be used to define a plurality of virtual network functions (VNFs), [0077-0081] i.e., a collection of VNFs to provide the requested service, [0115-0116] i.e., CSM-service makes use of the requirements of a customer to interact with a controller 210 that can provide Software Defined Network Control functions, Software Defined Resource allocation functions using the physical infrastructure 215…virtual nodes and logical links are instantiated, [0121] i.e., The controller 210 is configured to facilitate network resource allocation and deployment for example, in accordance with functionalities such as software-defined networking, network function virtualization, [0129] i.e., virtual nodes and virtual links that allow for the creation of the service-specific VN & [0130-0131] i.e., In assignment operation 203, data forwarding and access resource assignment information are used to instantiate the virtual network nodes/virtual functions using the network infrastructure & [0169] i.e., customer traffic control using VNFs). 

(Senarath suggests the VN architecture supporting the requested service is developed based on requirements such as QoS/QoE requirements for that service (see Para [0125]) and creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level (see Para [0125])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date the master service orchestration layer coordinating the provision of the communication session as disclosed in Wang to be coordinated through a network core service control layer which instantiates virtual network nodes, virtual functions as resources for the service request as disclosed in the teachings of Senarath because the motivation lies in Senarath that the creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level.    
 
Regarding Claim 6, the combination of Wang in view of Senarath discloses the method of claim 1 further comprising coordinating, by the application service layer (Wang, see Fig. 1 i.e., Application Unit), with the master services orchestration layer (Wang, see Fig. 1 i.e., Orchestration Unit) to extract network resources to support the request, (Wang, see Para’s [0013] i.e., The requesting module in the application unit is configured to…when receiving a CDN application request, send a resource requirement request and a service orchestration request to the orchestration unit, & [0016-0018] i.e., The orchestration feedback module is configured to, after the reservation request for the required resource is completed (i.e., “extract network resources”), feed the information indicating completion of the reservation request for the required resource back to the application unit…The control unit is configured to allocate the resource (i.e., “extract network resources”) required by a CDN application according to the reservation request…and feed completion of the reservation request for the required resource back to the orchestration unit & Senarath, see Para [0121] i.e., The controller 210 is configured to facilitate network resource allocation, [0125] i.e., Creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level & [0128-0131] i.e., In assignment operation 203, data forwarding and access resource assignment information are used to instantiate the virtual network nodes/virtual functions using the network infrastructure…The assignment operation 203 typically includes QoS/QoE enforcement policies as defined from the service selection operation 201).  

Regarding Claim 7, the combination of Wang in view of Senarath discloses the method of claim 6 wherein the coordinating step works on a per service chain or per application basis to support the request, (Wang, see Para’s [0013] i.e., The requesting module in the application unit is configured to…when receiving a CDN application request (i.e., “per application basis”), send a resource requirement and a service orchestration request to the orchestration unit & [0073] i.e., CDN application request is received at the application unit & Senarath, see Para [0110],  [0151], & [0175]).   

Regarding Claim 9, the combination of Wang in view of Senarath discloses the method of claim 8 wherein the preparing step comprises preparing delivery of the content (Wang, see Para’s [0091-0092] i.e., orchestration unit performs service orchestration) based on one of available network capacity (Wang, see Para’s [0018] i.e., The control unit is configured to allocate the resource required by a CDN application according to the reservation request; determine content distribution and content delivery paths in combination with a network load balancing (i.e., “available network capacity” is taken into account when performing load balancing) and routing condition, [0025] i.e., load balancing policy for establishing the network connection for delivery of the content, [0026] i.e., real-time load condition, [0041], & [0044] i.e., load balancing information & [0086-0087] & [0101]), user demand, service offering (Senarath, see Para [0128] i.e., service level for one or more services that a customer would like to access & [0130-0131] i.e., determined QoS/QoE policies), subscription and geographic location. 
 
Regarding Claims 10, 23, and 26 Wang discloses the method, system, and non-transitory machine-readable medium of claims 1, 21, and 24 including receiving the request (see Para [0013] i.e., receiving a CDN application request), but does not disclose wherein the request includes a type of service request for the communication session. However the claim feature would be rendered obvious in view of Senarath.

Senarath discloses wherein the request (see Fig. 2, step 201) includes a type of service request for the communication session (see Para’s [0065] i.e., Network slicing refers to a technique for separating different types of network traffic…virtual network dedicated to particular types of network traffic, [0067-0068], [0090] i.e., customer service management may be customizable for different types of services, [0100] i.e., different types of service offerings, [0111] i.e., Service requirements may involve functions, service types and distribution of traffic, [0116] i.e., Accordingly, a plurality of different virtual networks may be created for each of these criteria, allowing for similar data types to be treated differently, [0128] i.e., The service selection operation 201 may include, for instance selection of a service level for one or more services (i.e., services include a “type of service”) that a customer would like to access (i.e., “request”)…The service selection operation 201 may associate at least one of a customer identity, a device identity, and a service level with that service).

(Senarath suggests virtual nodes and logical links are instantiated based upon pre-defined criteria set by the controller 210 to accommodate the requirements of a service such as QoS, QoE (see Para [0116])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request disclosed in Wang to includes a type of service request for the communication session as disclosed in the teachings of Senarath because the motivation lies in Senarath that virtual nodes and logical links are instantiated based upon pre-defined criteria set by the controller 210 to accommodate the requirements of a service such as QoS, QoE. 

Regarding Claim 11, Wang discloses the method of claim 10 wherein the forwarding step comprises a request for resources (Wang, see Fig. 1 i.e., The application unit includes a requesting module. The requesting module is configured to…when a CDN application request is received, send a resource requirement request and a service orchestration request to the orchestration unit)

in which the resources include (i) a first resource associated with a radio access network (RAN) service control layer for a radio access network (Wang, see Fig. 1 i.e., control unit in control layer which allocates access network resources for the request (i.e., “RAN service control layer”) & Para’s [0002] i.e., control layer, [0047] & [0105] i.e., The resource required by the CDN application includes an access network resource (i.e., “first resource”)) wherein the RAN service control layer is in direct communication with the master service orchestration layer (see Fig. 1 i.e., orchestration unit is in direct communication with control unit (i.e., includes “RAN service control layer”) for communicating reservation request & Para’s [0002], [0091-0092] i.e., orchestration unit communicates reservation request for a required resource to the control unit according to the service orchestration & [0101] i.e., The control unit is configured to allocate the resource required by the CDN application according to the reservation request)

and wherein the first resource comprises at least one virtual network function (VNF), (see Para’s [0002] i.e., The SDN implements network function virtualization, [0004] i.e., That is, the application layer of the SDN upwards provides API calling for an external user in a REST manner and realizes a customized application function for an external client to realize a virtual network application function…and the application layer of the SDN downward provides a network API calling for an SDN controller in the REST manner, and make a resource request to a control layer of the SDN to realize a virtual network service function (i.e., “VNF resource” may be allocated as a first resource), & [0006] i.e., virtual network function provided)

and (iii) a third resource associated with a content service control layer for content , (Wang, see Fig. 1 i.e., control unit in control layer which allocates content resources for the request (i.e., “content service control layer”)  & Para’s [0002] i.e., control layer, [0007-0008] i.e., CDN includes content distribution and content delivery and basic functions include content distribution/delivery, scheduling/control, [0018] i.e., The control unit is configured to allocate the resource required by a CDN application according to the reservation request; determine content distribution and content delivery paths, [0024], [0047] i.e., the resource required by the CDN application includes a content routing policy, [0068], [0105], [0116-0117] i.e., content distribution and content delivery paths are determined as a part of network resource allocation & [0123-0126]) .

and wherein the content service control layer is in direct communication with the master  service orchestration layer (see Fig. 1 i.e., orchestration unit is in direct communication with control unit (i.e., includes “content service control layer”) for communicating reservation request & Para’s [0002], [0091-0092] i.e., orchestration unit communicates reservation request for a required resource to the control unit according to the service orchestration & [0101] i.e., The control unit is configured to allocate the resource required by the CDN application according to the reservation request)

and wherein the third resource comprises at least one VNF, (see Para’s [0002] i.e., The SDN implements network function virtualization, [0004] i.e., That is, the application layer of the SDN upwards provides API calling for an external user in a REST manner and realizes a customized application function for an external client to realize a virtual network application function…and the application layer of the SDN downward provides a network API calling for an SDN controller in the REST manner, and make a resource request to a control layer of the SDN to realize a virtual network service function (i.e., “VNF resource” may be allocated as a third resource),& [0006] i.e., virtual network function provided)
 
Wang does not disclose (ii) a second resource associated with an network service control layer for network core functions and wherein the network service control layer is in direct communication with the master service orchestration layer and wherein the second resource comprises at least one VNF. However the claim feature would be rendered obvious in view of Senarath. 

Senarath discloses (ii) a second resource associated with an network service control layer for network core functions (see Fig. 1 i.e., infrastructure 215 to instantiate virtual network nodes/virtual functions (i.e., “second resource”) & Para’s [0069-0070] i.e., The Network Function Virtualization (VNF) framework can be used to define a plurality of virtual network functions (VNFs), [0077-0081] i.e., a collection of VNFs (i.e., “second resource”) to provide the requested service, [0115-0116] i.e., CSM-service makes use of the requirements of a customer to interact with a controller 210 that can provide Software Defined Network Control functions, Software Defined Resource allocation functions using the physical infrastructure 215…virtual nodes and logical links are instantiated (i.e., “second resource”), [0121] i.e., The controller 210 is configured to facilitate network resource allocation and deployment for example, in accordance with functionalities such as software-defined networking, network function virtualization, [0129] i.e., virtual nodes and virtual links that allow for the creation of the service-specific VN & [0130-0131] i.e., In assignment operation 203, data forwarding and access resource assignment information are used to instantiate the virtual network nodes/virtual functions (i.e., “second resource”) using the network infrastructure & [0169] i.e., customer traffic control using VNFs). 

and wherein the network service control layer is in direct communication with the master service orchestration layer (see Fig. 2, 203 & Para’s [0115-0116] i.e., controller 210 that can provide Software Defined Resource Allocation functions, [0121] i.e., The controller 210 is configured to facilitate network resource allocation, [0129-0130] i.e., In assignment operation 203, data forwarding and access resource assignment information are used to instantiate the virtual network nodes/virtual functions). 
and wherein the second resource comprises at least one VNF (see Para’s [0069-0070] i.e., The Network Function Virtualization (VNF) framework can be used to define a plurality of virtual network functions (VNFs) (i.e., “second resource”), [0077-0081] i.e., a collection of VNFs (i.e., “second resource”) to provide the requested service, & [0129-0130]). 

(Senarath suggests the VN architecture supporting the requested service is developed based on requirements such as QoS/QoE requirements for that service (see Para [0125]) and creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level (see Para [0125])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date the master service orchestration layer coordinating the provision of the communication session as disclosed in Wang to be coordinated through a network core service control layer which instantiates virtual network nodes, virtual functions as resources for the service request as disclosed in the teachings of Senarath because the motivation lies in Senarath that the creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level.    

Regarding Claim 13, Wang discloses the method of claim 11 but does not disclose further comprising tracking a performance metric for the communication and adjusting capacity of the second resource based on the tracking step. However the claim features would be rendered obvious in view of Senarath. 

Senarath discloses tracking a performance metric for the communication (see Para’s [0123] i.e., QoE monitoring of the quality of the delivered services & [0138-0139] i.e., In some aspects the closed-loop management may provide for measuring QoE at a plurality of feedback locations across the network slice between the service and the customer UE…The controller may evaluate each of the plurality of QoE feedbacks against a QoE policy, and to adjust one or more QoS policies across the network slice in response to the plurality of QoE feedbacks)

and adjusting capacity of the second resource based on the tracking step (see Para’s [0077-0078], [0124] i.e., By having a series of virtual network components that can be adjusted in response to dynamic feedback, node and link performance can be adjusted to provide the needed QoE, [0129-0130] i.e., network resources include virtual network nodes/virtual functions (i.e., “second resource”), & [0139] i.e., The evaluation and adjustment may continue until the plurality of QoE feedbacks meet the QoE policy…Accordingly, the closed-loop management may be operative to minimize network resources (i.e., “adjusting capacity”)  expended to meet a target feedback threshold level, and/or to increase network resources (i.e., “adjusting capacity”) expended in order to meet the QoE minimum threshold level).
(Senarath suggest the feedback may provide for a substantially timely QoS adjustment to meet an expected QoE (see Para’s [0124] & [0138])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the teachings of Wang to include tracking a performance metric for the communication and adjusting capacity of the second resource based on the tracking step as disclosed in the teachings of Senarath because the motivation lies in Senarath that the QoE feedback may provide for a substantially timely QoS adjustment to meet an expected QoE. 

Regarding Claim 21, Wang discloses a system (see Fig. 1 & Para’s [0010] i.e., system for implementing a CDN based on an SDN & [0072]), comprising: at least one processor (see Fig. 1 i.e., application unit & Para [0141]) associated with an application service layer (see Fig. 1 i.e., Application Unit is in an application layer (i.e., “application service layer”) & Para’s [0002] i.e., the SDN is substantially divided into three layers from top to bottom: an application layer, a control layer, and a data layer, [0004] i.e., the application layer of an SDN currently defined is mainly located to provide a highly abstract function such as network application and network service orchestration and the like…and the application layer of the SDN downwards provides network API calling (northbound interface) for an SDN controller in the REST manner, and make a resource request to a control layer of the SDN to realize a virtual network service function [0038] i.e., a complete service logic function of the CDN is added on an application layer of the SDN & [0112]); and a memory that stores executable instructions (see Para [0141]) that, when executed by the at least one processor (see Para [0141]), facilitate performance of operations, the operations comprising: 

obtaining a request for a communication session, (see Fig. 1 i.e., CDN application request received at the application unit  & Para’s [0039] i.e., CDN application request is received by the application unit & [0073] i.e., CDN application request is received at the application unit & [0107] i.e., The application unit further includes an external application interface, configured to receive the CDN application request) the request originating from a user device (see Para [0004] i.e., The application layer of the SDN may perform network resource request and service orchestration according to an application request of a user)

forwarding the request to a master service orchestration layer, (see Para’s [0013] i.e., send a resource requirement request and service orchestration request (i.e., forwarded “request”) to the orchestration unit, [0034] i.e., the application unit is connected with the orchestration unit through an arctic interface, [0039] i.e., the application unit sends a resource requirement request and service orchestration request (i.e., forwarded “request”) to an orchestration unit when receiving a CDN application request, [0068], [0073], [0092], & [0113-0114])

and connecting the user device to a network to establish the communication session in accordance with the request and the set of performance metrics. (The claim language of “to establish the communication session in accordance with the request and the set of performance metrics” is simply a statement of intended use and is not considered limiting to the claim limitation. Thus, Wang discloses connecting, by the application service layer, the user device to a network, (see Fig. 1 i.e., Routing sub-module of Application Unit & Para’s [0057], [0081], & [0084] i.e., The routing sub-module is configured to dynamically establish a network connection (such as an IP connection) for the content distribution node and the content caching node according to a load balancing policy and a content distribution path policy, and dynamically establish a network connection for the user terminal and the content delivery node according to the load balancing policy and a content delivery path policy, [0119-0126], & [0133]). 

Wang does not disclose the claim features of developing a set of performance metrics associated with the request; and wherein the set of performance metrics is included with the request. However the claim features would be rendered obvious in view of Senarath et al. US (2016/03535268).

Senarath discloses developing, by the application service layer (see Fig. 2 i.e., CSM 220 (i.e., CSM 220 is interpreted as an “application service layer”) since it determines QoS/QoE requirements for the communication session), a set of performance metrics associated with a request, (see Fig. 2 i.e., request for service occurs at 201 by a customer interacting with CSM 220 & Para’s [0087] i.e., The CSM functional entities can provide a series of different functions to the services that the support including any of the following functions alone or in isolation: QoS management, QoE management (i.e., “set of performance metrics”), [0099] i.e., QoS/QoE required for a service may be a set of determined performance metrics, [0115-0116] i.e., QoE requirements of a customer for service A…QoS and QoE are fundamental parts of the defined virtual network architecture, [0120-0121] i.e., Embodiments of the present invention can provide a Quality of Experience (QoE) level in addition to QoS level (i.e., “set of performance metrics”), [0122] i.e., QoS/QoE enforcement for one service at multiple network nodes, [0125-0126] i.e., In some embodiments, the VN architecture supporting a service is developed based on requirements such as QoE/QoS requirements (i.e., “set of performance metrics”) for that service…Creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level, [0128] i.e., In a service selection operation 201, a customer interacts with a CSM 220 (i.e., “application service layer”), for example, via a defined API accessed by a UE. The service selection operation 201 may include, for instance selection of a service level for one or more services that a customer would like to access (i.e., “request”). The service selection operation 201 may associate at least one of a customer identity, a device identity, and a service level with that service. The information provided in the service selection operation 201 allows the CSM 220 to develop a series of parameters (i.e., “set of performance metrics”) for VN establishment, [0129] i.e., The VN setup instructions allow the controller 210 to map the requirements from the CSM 220 to the available infrastructure 215 & [0130-0131] i.e., The assignment operation 203 typically includes QoS/QoE enforcement policies (i.e., “set of performance metrics”) as defined from the service selection operation 201).   

Senarath further discloses forwarding, by the application service layer (see Fig. 2 i.e., CSM 220), the request (see Fig. 2 i.e., step 202) to a master service orchestration unit (see Fig. 2 i.e., controller 210 is interpreted as a “master service orchestration unit” since it manages and controls resource allocation for the requested communication service and receives service request instructions in step 202 from the CSM 220 (i.e., “forwarding the request”) in order to instantiate the required virtual nodes and links for the creation of the service-specific VN, & Para’s [0115-0116] i.e., controller 210 that can provide Software Defined Resource Allocation functions,  [0121] i.e., The controller 210 is configured to facilitate network resource allocation, [0129] In VN setup operation 202, CSM 220 interfaces with the controller 210 for a virtual network setup based upon the service selection operation 201…The VN setup instructions allow the controller 210 to map the requirements from the CSM 220 to the available infrastructure 215 & [0130] i.e., The assignment operation 203 typically includes QoS/QoE enforcement policies as defined from the service selection operation 201)

and wherein the set of performance metrics is included with the request (see Fig. 2 i.e., VN setup operation 202 & Para’s [0121] i.e., input from the CSM 220 received by controller 210 for developing the virtual network (VN), [0129] i.e., In VN setup operation 202, CSM 220 interfaces with the controller 210 for a virtual network setup based upon the service selection operation 201 (i.e., set of performance metrics are included in service request instructions 202)…The VN setup instructions (i.e., “request”) allow the controller 210 to map the requirements (i.e., “set of performance metrics”) from the CSM 220 to the available infrastructure 215 & [0130] i.e., The assignment operation 203 typically includes QoS/QoE enforcement policies (i.e., “set of performance metrics” are received in step 202 from CSM 220) as defined from the service selection operation 201)

(Senarath suggests the VN architecture supporting the requested service is developed based on requirements such as QoS/QoE requirements for that service (see Para [0125]) and creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level (see Para [0125])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request for the communication session received by the application service layer as disclosed in the teachings of Wang to include developing a set of performance metrics associated with and included in the request as disclosed in the teachings of Senarath who discloses a set of performance metrics is developed by an application service layer for a specific service requested by a customer for establishing a virtual network for supporting the requested service because the motivation lies in Senarath that the VN architecture supporting the requested service is developed based on requirements such as QoS/QoE requirements for that service and creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level.     

Regarding Claim 22, the claim is directed towards a system which performs the same steps as the method in claim 2. Therefore claim 22 is rejected as obvious over the combination of Wang in view of Senarath as in claim 2. 

Regarding Claim 24, Wang discloses a non-transitory machine-readable medium (see Para [0141]), comprising executable instructions (see Para [0141]) that, when executed by a processing system including a processor(see Fig. 1 & Para [0141]) and associated with an application service layer (see Fig. 1 i.e., Application Unit is in an application layer (i.e., “application service layer”) & Para’s [0002] i.e., the SDN is substantially divided into three layers from top to bottom: an application layer, a control layer, and a data layer, [0004] i.e., the application layer of an SDN currently defined is mainly located to provide a highly abstract function such as network application and network service orchestration and the like…and the application layer of the SDN downwards provides network API calling (northbound interface) for an SDN controller in the REST manner, and make a resource request to a control layer of the SDN to realize a virtual network service function [0038] i.e., a complete service logic function of the CDN is added on an application layer of the SDN & [0112]), facilitate performance of operations, the operations comprising: receiving a request for a communication session, (see Fig. 1 i.e., CDN application request received at the application unit  & Para’s [0039] i.e., CDN application request is received by the application unit & [0073] i.e., CDN application request is received at the application unit & [0107] i.e., The application unit further includes an external application interface, configured to receive the CDN application request) the request originating from a user device (see Para [0004] i.e., The application layer of the SDN may perform network resource request and service orchestration according to an application request of a user)

providing the request to a master service orchestration layer, (see Para’s [0013] i.e., send a resource requirement request and service orchestration request (i.e., providing “request”) to the orchestration unit, [0034] i.e., the application unit is connected with the orchestration unit through an arctic interface, [0039] i.e., the application unit sends a resource requirement request and service orchestration request (i.e., providing “request”) to an orchestration unit when receiving a CDN application request, [0068], [0073], [0092], & [0113-0114])

and connecting the user device to a network to establish the communication session in accordance with the request and the set of performance metrics. (The claim language of “to establish the communication session in accordance with the request and the set of performance metrics” is simply a statement of intended use and is not considered limiting to the claim limitation. Thus, Wang discloses connecting, by the application service layer, the user device to a network, (see Fig. 1 i.e., Routing sub-module of Application Unit & Para’s [0057], [0081], & [0084] i.e., The routing sub-module is configured to dynamically establish a network connection (such as an IP connection) for the content distribution node and the content caching node according to a load balancing policy and a content distribution path policy, and dynamically establish a network connection for the user terminal and the content delivery node according to the load balancing policy and a content delivery path policy, [0119-0126], & [0133]). 

Wang does not disclose the claim features of generating a set of performance metrics associated with the request; and wherein the set of performance metrics is included with the request. However the claim features would be rendered obvious in view of Senarath et al. US (2016/03535268).

Senarath discloses generating, by the application service layer (see Fig. 2 i.e., CSM 220 (i.e., CSM 220 is interpreted as an “application service layer”) since it determines QoS/QoE requirements for the communication session), a set of performance metrics associated with a request, (see Fig. 2 i.e., request for service occurs at 201 by a customer interacting with CSM 220 & Para’s [0087] i.e., The CSM functional entities can provide a series of different functions to the services that the support including any of the following functions alone or in isolation: QoS management, QoE management (i.e., “set of performance metrics”), [0099] i.e., QoS/QoE required for a service may be a set of determined performance metrics, [0115-0116] i.e., QoE requirements of a customer for service A…QoS and QoE are fundamental parts of the defined virtual network architecture, [0120-0121] i.e., Embodiments of the present invention can provide a Quality of Experience (QoE) level in addition to QoS level (i.e., “set of performance metrics”), [0122] i.e., QoS/QoE enforcement for one service at multiple network nodes, [0125-0126] i.e., In some embodiments, the VN architecture supporting a service is developed based on requirements such as QoE/QoS requirements (i.e., “set of performance metrics”) for that service…Creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level, [0128] i.e., In a service selection operation 201, a customer interacts with a CSM 220 (i.e., “application service layer”), for example, via a defined API accessed by a UE. The service selection operation 201 may include, for instance selection of a service level for one or more services that a customer would like to access (i.e., “request”). The service selection operation 201 may associate at least one of a customer identity, a device identity, and a service level with that service. The information provided in the service selection operation 201 allows the CSM 220 to develop a series of parameters (i.e., “set of performance metrics”) for VN establishment, [0129] i.e., The VN setup instructions allow the controller 210 to map the requirements from the CSM 220 to the available infrastructure 215 & [0130-0131] i.e., The assignment operation 203 typically includes QoS/QoE enforcement policies (i.e., “set of performance metrics”) as defined from the service selection operation 201).   

Senarath further discloses providing, by the application service layer (see Fig. 2 i.e., CSM 220), the request (see Fig. 2 i.e., step 202) to a master service orchestration unit (see Fig. 2 i.e., controller 210 is interpreted as a “master service orchestration unit” since it manages and controls resource allocation for the requested communication service and receives service request instructions in step 202 from the CSM 220 (i.e., “forwarding the request”) in order to instantiate the required virtual nodes and links for the creation of the service-specific VN, & Para’s [0115-0116] i.e., controller 210 that can provide Software Defined Resource Allocation functions,  [0121] i.e., The controller 210 is configured to facilitate network resource allocation, [0129] In VN setup operation 202, CSM 220 interfaces with the controller 210 for a virtual network setup based upon the service selection operation 201…The VN setup instructions allow the controller 210 to map the requirements from the CSM 220 to the available infrastructure 215 & [0130] i.e., The assignment operation 203 typically includes QoS/QoE enforcement policies as defined from the service selection operation 201)

and wherein the set of performance metrics is included with the request (see Fig. 2 i.e., VN setup operation 202 & Para’s [0121] i.e., input from the CSM 220 received by controller 210 for developing the virtual network (VN), [0129] i.e., In VN setup operation 202, CSM 220 interfaces with the controller 210 for a virtual network setup based upon the service selection operation 201 (i.e., set of performance metrics are included in service request instructions 202)…The VN setup instructions (i.e., “request”) allow the controller 210 to map the requirements (i.e., “set of performance metrics”) from the CSM 220 to the available infrastructure 215 & [0130] i.e., The assignment operation 203 typically includes QoS/QoE enforcement policies (i.e., “set of performance metrics” are received in step 202 from CSM 220) as defined from the service selection operation 201)

(Senarath suggests the VN architecture supporting the requested service is developed based on requirements such as QoS/QoE requirements for that service (see Para [0125]) and creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level (see Para [0125])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the request for the communication session received by the application service layer as disclosed in the teachings of Wang to include developing a set of performance metrics associated with and included in the request as disclosed in the teachings of Senarath who discloses a set of performance metrics is developed by an application service layer for a specific service requested by a customer for establishing a virtual network for supporting the requested service because the motivation lies in Senarath that the VN architecture supporting the requested service is developed based on requirements such as QoS/QoE requirements for that service and creation of such a VN may involve allocating appropriate amounts of infrastructure resources at appropriate locations in order to provide a desired QoE/QoS level.     

Regarding Claim 25, the claim is directed towards a system which performs the same steps as the method in claim 2. Therefore claim 25 is rejected as obvious over the combination of Wang in view of Senarath as in claim 2. 

4.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US (2017/0237686) in view of Senarath et al. US (2016/0353268) as applied to claim 3 above, and further in view of Connors et al. US (2014/0204828).

Regarding Claim 4, the combination of Wang in view of Senarath discloses the method of claim 3, but does not disclose further comprises determining a content type and an encoding scheme and forwarding the content type and encoding scheme. However the claim feature would be rendered obvious in view of Connors et al. US (2014/0204828).

Connors discloses determining a content type (see Para’s [0006] i.e., audio/video content, [0019] i.e., broadcast channel identifier identifying the content data, [0021] i.e., broadcast channel identifier (CID that identifies a broadcast service to which the content belongs) & [0046] i.e., types of data regarding content of possible interest to a user) and an encoding scheme (see Para’s [0023], [0046], & [0143-0147] i.e., The encoding profile field 1408 includes information about characteristics of the encoded data of the service. For example, the encoding profile field 1408 includes information about characteristics of the encoded data of the service. For example, the encoding profile can include information about the associated broadcast service, such as, the type of encoding used, the encoding rate, the frame rate, and the resolution used in encoding the content data for the broadcast service, [0148] i.e., the client station may examine the broadcast service type field 1406 to determine whether the macro-diversity region includes content data of interest to the client station that is encoded using an encoding scheme and resolution supported by the client station)

and forwarding the content type and encoding scheme (see Fig. 14 i.e., content type and encoding scheme are forwarded using broadcast service announcement TLV & Para’s [0023], [0046], & [0143-0148] i.e., the client station may examine the broadcast service type field 1406 to determine whether the macro-diversity region includes content data of interest to the client station that is encoded using an encoding scheme and resolution supported by the client station).

(Connors suggests the encoding scheme determined for the content is an encoding scheme and resolution that is able to be supported by the client station (see Para [0148])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the content requested for the user as disclosed in Wang in view of Senarath to include determining and forwarding an encoding scheme for a content type as disclosed in the teachings of Connors who discloses forwarding the content type and encoding scheme because the motivation lies in Connors that the encoding scheme determined for the content is an encoding scheme and resolution that is able to be supported by the client station for efficiently receiving the content. 

Regarding Claim 8, the combination of Wang in view of Senarath discloses the method of claim 6 including wherein that coordinating step comprises preparing the content to be delivered to the user device, (Wang, see Para’s [0024] i.e., transmit the streamed content to the user terminal, [0084], [0091-0092] i.e., service orchestration, [0101], & [0126] i.e., content is transmitted to user), but does not disclose the content to be delivered via broadcast to the user device. However the claim feature would be rendered obvious in view of Connors et al. US (2014/0204828). 

Connors discloses preparing content to be delivered via broadcast to a user device (see Para’s [0007-0009] i.e., multimedia content is typically broadcasted to users that want content, [0017-0022], & [0046-0047])

(Connors suggests broadcasting content of interest to the user in order for the user to retrieve desired content data for satisfying the user interest of content data (see Para [0046], [0049], [0053], & [0156])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the coordinating step comprises preparing the content to be delivered to the user device as disclosed in Wang in view of Senarath to be delivered via broadcast to the user device as disclosed in the teachings of Connor who discloses preparing content to be delivered via broadcast to a user device because the motivation lies in Connors for broadcasting content of interest to the user in order for the user to retrieve desired content data for satisfying the users interest of content data.  

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US (2017/0237686) in view of Senarath et al. US (2016/0353268), and further in view of Connors et al. US (2014/0204828) as applied to claim 4 above, and further in view of Choi et al. US (2015/0026334)

Regarding Claim 5, the combination of Wang in view of Senarath, and further in view of Connors discloses the method of claim 4, but does not disclose wherein the requesting step further comprises an acceleration algorithm. However the claim feature would be rendered obvious in view of Choi et al. US (2015/0026334)

Choi discloses wherein a requesting step further comprises an acceleration algorithm (see Para’s [0029] i.e., Determining the type of communication network may include, if it is determined that the content transmission request is a content transmission request over the mobile communication network, selecting data transfer acceleration technology to which a data transfer acceleration algorithm suitable for the mobile communication network has been applied, and transmitting content using the selected data transfer acceleration technology, [0030-0031] i.e., the data transfer algorithm suitable for the mobile communication network may be a delay-based TCP congestion control algorithm & [0144])

(Choi suggest the acceleration algorithm is applied for rapidly sending data based on the type of communication network and for delay-based congestion control (see Para’s [0007] & [0030-0031])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the requesting step as disclosed in Wang in view of Senarath, and further in view of Connors to comprise an acceleration algorithm as disclosed in Choi who discloses wherein a requesting step further comprises an acceleration algorithm because the motivation lies in Choi that the acceleration algorithm is applied for rapidly sending data based on the type of communication network and for delay-based congestion control. 

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US (2017/0237686) in view of Senarath et al. US (2016/03535268) as applied to claim 11 above, and further in view of Hoole USP (8,175,603).

Regarding Claim 12, the combination of Wang in view of Senarath discloses the method of claim 11 wherein the connecting step comprises establishing the communication session using the first resource, the second resource and the third resource (Wang, see Para’s [0084], [0105] i.e., The resource for CDN application includes access network resource & [0007-0008] i.e., CDN includes content distribution and content delivery and basic functions include content distribution/delivery, scheduling/control, [0018] i.e., The control unit is configured to allocate the resource required by a CDN application according to the reservation request; determine content distribution and content delivery paths, [0024], [0047] i.e., the resource required by the CDN application includes a content routing policy, [0068], [0116-0117] i.e., content distribution and content delivery paths are determined as a part of network resource allocation (i.e., “third resource”) & [0123-0126] & Senarath, see Para’s [0069-0070] i.e., The Network Function Virtualization (VNF) framework can be used to define a plurality of virtual network functions (VNFs) (i.e., “second resource”), [0077-0081] i.e., a collection of VNFs (i.e., “second resource”) to provide the requested service, & [0129-0130]), but does not disclose the claim feature of by facilitating direct communications between the RAN service control layer, the network service control layer and the content service control layer. However the claim feature would be rendered obvious in view of Hoole USP (8,175,603).

Hoole discloses facilitating direct communications between the RAN service control layer (see Fig. 2 i.e., 240), the network service control layer (see Fig. 2, 220) and the content service control layer (see Fig. 2 i.e., 210) for delivery of content (see Fig. 2 & Col. 4 lines 6-61 i.e., network layer 210 houses one or more content servers and other networking devices that provide end user services such as voice, web content, and multi-media content. In other words, network layer 210 houses the content of information. Network layer 210 interfaces with network layer 220 via known interfaces, for example the SGi interface to deliver the content of information. Network 220 is the core networking layer…Network layer 220 houses one or more servers for delivering the content from network layer 210. Servers within the core network layer communicate one or more nodes within the access network layer 240 via known interfaces)

(Hoole suggests facilitating direct communications between the control layers for efficiently delivering requested content information to subscriber devices 250 (see Fig. 2 & Col. 4 lines 6-61)).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the teachings of Wang in view of Senarath to facilitating direct communications between the RAN service control layer, the network service control layer, and the content service control layer as disclosed in the teachings of Hoole because the motivation lies in Hoole for facilitating direct communications between the control layers for efficiently delivering requested content information to subscriber devices. 

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US (2017/0237686) in view of Senarath et al. US (2016/03535268) as applied to claim 1 above, and further in view of Yoon et al. US (2017/0181021).

Regarding Claim 14, Wang discloses the method of claim 1, but does not disclose further comprising receiving current network status associated with a core network and wherein the set of performance metrics identifies network capacity in view of the current network status. However the claim features would be rendered obvious in view of Senarath.   

Senarath discloses receiving current network status associated with a core network (see Fig. 1 i.e., virtual network & Para’s [0124], [0138-0139] i.e., QoE feedback (i.e., “current network status”) is received for adjusting network resources, [0149], [0184] i.e., network operational conditions are received for dynamic control over the network traffic of the plurality of end devices, & [0186])

and wherein the set of performance metrics identifies network capacity in view of the current network status (see Para’s [0124] i.e., By having a series of virtual network components that can be adjusted in response to dynamic feedback (i.e., “network status”), node and link performance can be adjusted to provide the needed QoE, and to ensure that resources are not being unnecessarily deployed. The adjustment of virtual elements can include scaling out, scaling in, scaling up, and scaling down (creating new virtual elements, removing virtual elements, increasing the resources allocated to an element, and reducing the resources allocated to an element respectively    [0130-0131] i.e., In VN operation 204, in response to a service request submitted to the network, a service-specific VN is established using the virtual nodes, functions, and links defined by the assignment operation 203 (i.e., “network capacity”). The service-specific VN is established including QoS and QoE polices to be distributed to, and enforced at, one or more of the virtual nodes (i.e., “network capacity”) [0138-0139] i.e., QoE feedback (i.e., “current network status”) is received for adjusting network resources). 

(Senarath discloses by having a series of virtual network components that can be adjusted in response to dynamic feedback, node and link performance can be adjusted to provide the needed QoE (see Para’s [0124])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the teachings of Wang to receiving current network status associated with a core network and wherein a set of performance metrics identifies network capacity in view of the current network status as disclosed in the teachings of Senarath because the motivation lies in Senarath that by having a series of virtual network components that can be adjusted in response to dynamic feedback, node and link performance can be adjusted to provide the needed QoE. 

While Senarath discloses receiving the current network status associated with a core network (see Para’s [0124] & [0138-0139]), the combination of Wang in view of Senarath does not disclose the claim feature of the application service layer receiving the current network status. However the claim feature would be rendered obvious in view of Yoon et al. US (2017/0181021).

Yoon discloses the application service layer receiving a current network status (see Fig. 2 i.e., application layer 120 & Para’s [0021] i.e., wherein the application layer includes: a heterogeneous network resource management entity collecting radio channel measurement data on channels of radio networks [0042], & [0044-0045]).

(Yoon suggests the heterogeneous network resource management entity 121 in the application layer 120 may manage radio resources of all of the terminals and performance of networks that the respective terminal access, (see Para [0045])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the current network status associated with the core network as disclosed in Wang in view of Senarath to be received by the application layer based on the teachings of Yoon who discloses an application layer may receive a current network status because the motivation lies in Yoon for efficiently managing radio resources of all of the terminals and performance of networks that the respective terminal access by the application layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461